DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Allowable - Reasons for Allowance
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

2.	The following is an examiner’s statement of reasons for allowance:
2a.	Independent claim 1 is allowed.  None of the prior art cited could anticipate, or be combined to render obvious instructions to provide the battery to a DC-AC converter to allow a fast transient response to the system while the system is solely operating with a natural gas engine: instructions to determine a new operating state for the natural gas engine, the diesel engine and the battery to reduce power consumption servicing the current system load the natural gas engine, the diesel engine and the battery; and instructions to replace the current operating state for the natural gas engine, the diesel engine and the battery to the new operating state for the natural gas engine, the diesel engine and the battery.
Subsequently, claims 2-7 are also now allowable due to dependence on independent claim 1.

2b.	Independent claim 8 is allowed.  None of the prior art cited could anticipate, or be combined to render obvious slowing down an operating frequency for the diesel engine by 50% to increase torque provided by the diesel engine;  determining a new operating state for the natural gas engine, the diesel engine and the battery to reduce for power consumption servicing the current system load the natural gas engine, the diesel engine and the battery; and replacing the current operating state for the natural gas engine, the diesel engine and the battery to the new operating state for the natural gas engine, the diesel engine and the battery.
Independent claim 15 maintains similar embodiments, and is also allowed.
Subsequently, claims 9-14 and 16-20 are also now allowable due to dependence on their respective independent claims.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN M DAGER/Primary Examiner, Art Unit 3663                                                                                                                                                                                                        27 December 2021